Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 23, 25, 28, 31, 34, and 35 are allowed.  All rejections are withdrawn.  The amendments after final dated 1-4-21 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claim 23.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record of “[a] power conversion device for converting power from a power source into power that is to be supplied to a motor having n phase windings, 
n being an integer of three or more, 
the device comprising:
a first inverter to which a first end of each phase winding of the motor is coupled; 
a second inverter to which the second end of each phase winding is coupled; and 
at least n relays structured to 
switch between connection and disconnection of the first end of each of the n phase windings to and from the first inverter, wherein
the first and second inverters being structured to, when operating normally, 
convert power from the power supply into power that is to be supplied to the motor by n-phase conduction control;
the power conversion device is structured such that, under a failure in at least one of a plurality of switching elements included in the first and second inverters, 
then the first and second inverters convert power from the power supply into power that is to be supplied to the motor by m-phase conduction control using m phases of the n phases different from the phase of a winding coupled to the failed switching element, m being an integer of not smaller than two and smaller than
n;
each of the first and second inverters comprise n legs each comprising a low-side switching element and a high-side switching element; and
the plurality of switching elements of the first and second inverters form a plurality of H-bridges,
wherein
the at least n relays are coupled between the first end of each of the n phase windings and the n legs of the first inverter forming 
the H-bridges, and 
the second end of each of the n phase windings are coupled to the n legs of the second inverter 
forming the H-bridges,
	the power conversion device further comprises 

a control circuit structured to perform 
n phase conduction control of the first and the second inverters; the power conversion devices is structured such that under 
a failure in at least one of a plurality of switching elements included in the first and the second inverters, 
then the control circuit changes the control of the first and the second inverters from the n phase conduction control to the m phase conduction control and the power conversion device further comprises 
n relays each of which is structured to switch from connection to disconnection of the second end of the corresponding one of the n phase windings to and from the second inverter”. 

Yoshikatsu discloses a three phase motor.  This also has windings La to Lc.  The device also has a first inverter and a second inverter circuit in FIG. 4 and 42a and 42b.  An abnormality condition can be detected of the coil sections.  The device also has a transistor that can interrupt current between the motor and inverter. 
Yoshikatsu is silent as to using m phases of the n phases different from the phase winding. 
Yoshikatsu is silent as to  “[a] power conversion device for converting power from a power source into power that is to be supplied to a motor having n phase windings, 
n being an integer of three or more, 
the device comprising:
a first inverter to which a first end of each phase winding of the motor is coupled; 
a second inverter to which the second end of each phase winding is coupled; and 
at least n relays structured to 
switch between connection and disconnection of the first end of each of the n phase windings to and from the first inverter, wherein
the first and second inverters being structured to, when operating normally, 
convert power from the power supply into power that is to be supplied to the motor by n-phase conduction control;
the power conversion device is structured such that, under a failure in at least one of a plurality of switching elements included in the first and second inverters, 
then the first and second inverters convert power from the power supply into power that is to be supplied to the motor by m-phase conduction control using m phases of the n phases different from the phase of a winding coupled to the failed switching element, m being an integer of not smaller than two and smaller than
n;
each of the first and second inverters comprise n legs each comprising a low-side switching element and a high-side switching element; and
the plurality of switching elements of the first and second inverters form a plurality of H-bridges,
wherein
the at least n relays are coupled between the first end of each of the n phase windings and the n legs of the first inverter forming 
the H-bridges, and 
the second end of each of the n phase windings are coupled to the n legs of the second inverter 
forming the H-bridges,
	the power conversion device further comprises 

a control circuit structured to perform 
n phase conduction control of the first and the second inverters; the power conversion devices is structured such that under 
a failure in at least one of a plurality of switching elements included in the first and the second inverters, 
then the control circuit changes the control of the first and the second inverters from the n phase conduction control to the m phase conduction control and the power conversion device further comprises 
n relays each of which is structured to switch from connection to disconnection of the second end of the corresponding one of the n phase windings to and from the second inverter”. 

Suzuki teaches in paragraph 41-54 converting power but it is silent as to H bridges as claimed. 
Suzuki is silent as to  “[a] power conversion device for converting power from a power source into power that is to be supplied to a motor having n phase windings, 
n being an integer of three or more, 
the device comprising:
a first inverter to which a first end of each phase winding of the motor is coupled; 
a second inverter to which the second end of each phase winding is coupled; and 
at least n relays structured to 
switch between connection and disconnection of the first end of each of the n phase windings to and from the first inverter, wherein
the first and second inverters being structured to, when operating normally, 
convert power from the power supply into power that is to be supplied to the motor by n-phase conduction control;
the power conversion device is structured such that, under a failure in at least one of a plurality of switching elements included in the first and second inverters, 
then the first and second inverters convert power from the power supply into power that is to be supplied to the motor by m-phase conduction control using m phases of the n phases different from the phase of a winding coupled to the failed switching element, m being an integer of not smaller than two and smaller than
n;
each of the first and second inverters comprise n legs each comprising a low-side switching element and a high-side switching element; and
the plurality of switching elements of the first and second inverters form a plurality of H-bridges,
wherein
the at least n relays are coupled between the first end of each of the n phase windings and the n legs of the first inverter forming 
the H-bridges, and 
the second end of each of the n phase windings are coupled to the n legs of the second inverter 
forming the H-bridges,
	the power conversion device further comprises 

a control circuit structured to perform 
n phase conduction control of the first and the second inverters; the power conversion devices is structured such that under 
a failure in at least one of a plurality of switching elements included in the first and the second inverters, 
then the control circuit changes the control of the first and the second inverters from the n phase conduction control to the m phase conduction control and the power conversion device further comprises 
n relays each of which is structured to switch from connection to disconnection of the second end of the corresponding one of the n phase windings to and from the second inverter”. 

Dent teaches H bridges. 
Dent is silent as to “…a control circuit structured to perform 
n phase conduction control of the first and the second inverters; the power conversion devices is structured such that under 
a failure in at least one of a plurality of switching elements included in the first and the second inverters, 
then the control circuit changes the control of the first and the second inverters from the n phase conduction control to the m phase conduction control and the power conversion device further comprises 
n relays each of which is structured to switch from connection to disconnection of the second end of the corresponding one of the n phase windings to and from the second inverter”. 
Dent is silent as to  “[a] power conversion device for converting power from a power source into power that is to be supplied to a motor having n phase windings, 
n being an integer of three or more, 
the device comprising:
a first inverter to which a first end of each phase winding of the motor is coupled; 
a second inverter to which the second end of each phase winding is coupled; and 
at least n relays structured to 
switch between connection and disconnection of the first end of each of the n phase windings to and from the first inverter, wherein
the first and second inverters being structured to, when operating normally, 
convert power from the power supply into power that is to be supplied to the motor by n-phase conduction control;
the power conversion device is structured such that, under a failure in at least one of a plurality of switching elements included in the first and second inverters, 
then the first and second inverters convert power from the power supply into power that is to be supplied to the motor by m-phase conduction control using m phases of the n phases different from the phase of a winding coupled to the failed switching element, m being an integer of not smaller than two and smaller than
n;
each of the first and second inverters comprise n legs each comprising a low-side switching element and a high-side switching element; and
the plurality of switching elements of the first and second inverters form a plurality of H-bridges,
wherein
the at least n relays are coupled between the first end of each of the n phase windings and the n legs of the first inverter forming 
the H-bridges, and 
the second end of each of the n phase windings are coupled to the n legs of the second inverter 
forming the H-bridges,
	the power conversion device further comprises 

a control circuit structured to perform 
n phase conduction control of the first and the second inverters; the power conversion devices is structured such that under 
a failure in at least one of a plurality of switching elements included in the first and the second inverters, 
then the control circuit changes the control of the first and the second inverters from the n phase conduction control to the m phase conduction control and the power conversion device further comprises 
n relays each of which is structured to switch from connection to disconnection of the second end of the corresponding one of the n phase windings to and from the second inverter”. 

Nerem teaches a first and a second inverter that includes a 0 to 180 degree phase shift. 
Nerem is silent as to doing this under a failure of a switching elements as claimed. 
Nerem is silent as to  “[a] power conversion device for converting power from a power source into power that is to be supplied to a motor having n phase windings, 
n being an integer of three or more, 
the device comprising:
a first inverter to which a first end of each phase winding of the motor is coupled; 
a second inverter to which the second end of each phase winding is coupled; and 
at least n relays structured to 
switch between connection and disconnection of the first end of each of the n phase windings to and from the first inverter, wherein
the first and second inverters being structured to, when operating normally, 
convert power from the power supply into power that is to be supplied to the motor by n-phase conduction control;
the power conversion device is structured such that, under a failure in at least one of a plurality of switching elements included in the first and second inverters, 
then the first and second inverters convert power from the power supply into power that is to be supplied to the motor by m-phase conduction control using m phases of the n phases different from the phase of a winding coupled to the failed switching element, m being an integer of not smaller than two and smaller than
n;
each of the first and second inverters comprise n legs each comprising a low-side switching element and a high-side switching element; and
the plurality of switching elements of the first and second inverters form a plurality of H-bridges,
wherein
the at least n relays are coupled between the first end of each of the n phase windings and the n legs of the first inverter forming 
the H-bridges, and 
the second end of each of the n phase windings are coupled to the n legs of the second inverter 
forming the H-bridges,
	the power conversion device further comprises 

a control circuit structured to perform 
n phase conduction control of the first and the second inverters; the power conversion devices is structured such that under 
a failure in at least one of a plurality of switching elements included in the first and the second inverters, 
then the control circuit changes the control of the first and the second inverters from the n phase conduction control to the m phase conduction control and the power conversion device further comprises 
n relays each of which is structured to switch from connection to disconnection of the second end of the corresponding one of the n phase windings to and from the second inverter”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/         Primary Examiner, Art Unit 3668